27 F.3d 1356
74 A.F.T.R.2d 94-5460
Martin H. TONN, Appellant,v.Jack FORSBERG;  Donald G. Russell;  Judith Screaton;  JosephD. Wyssmann;  United States of America, Appellees.
No. 94-1082.
United States Court of Appeals,Eighth Circuit.
Submitted July 5, 1994.Decided July 11, 1994.Rehearing and Suggestion for Rehearing En Banc Denied Aug. 26, 1994.

Appeal from the United States District Court for the District of Minnesota;  Richard H. Kyle, Judge.
Appellant, pro se.
Gary R. Allen, Dept. of Justice, Washington, DC, for appellees.
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Martin H. Tonn appeals the district court's dismissal of Tonn's Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) action against Internal Revenue Service (IRS) employees who audited partnerships in which Tonn held financial interest.  See Tonn v. United States, 847 F.Supp. 711, 716-18 (D.Minn.1993).  Tonn contends that Bivens provides a remedy for taxpayers against IRS employees for their tax assessment and collection activities.  Tonn's contention, however, is foreclosed by this court's contrary holding in Vennes v. An Unknown Number of Unidentified Agents of United States, 26 F.3d 1448, 1453-1454 (8th Cir.1994).  We thus affirm the district court.  See 8th Cir.R. 47B.